      Case 1:17-cr-00618-RA Document 310 Filed 08/10/20 Page 1 of 5




                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 8/10/2020


 UNITED STATES OF AMERICA,
                                                              No. 17-cr-618 (RA)
                       v.
                                                                    ORDER
 ESTEBAN AYALA,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

       On June 26, 2020, the Court received Defendant Esteban Ayala’s pro se letter,

dated June 11, 2020, requesting that the Court “‘[m]odify’ [his] sentencing in such a

manner that would allow [him] to serve the remainder of [his] sentence on home

confinement.” Dkt. 304. at 2. Mr. Ayala’s letter attached an April 7, 2020 request to BOP

for “home confinement for the rest of [his] sentence pursuant to 18 U.S.C. § 3624(c)(2),

section 12003(b) of the CARES Act, and Attorney General Barr’s April 3, 2020

Memorandum for the Director of the Bureau of Prisons, ‘Increasing Use of Home

Confinement at Institutions Most Affected by Covid-19.’” Dkt. 304 at 6.

       “[T]he authority the CARES Act and the Attorney General have given to the BOP

to permit prisoners to finish the remainder of their sentence in home confinement” under

18 U.S.C. § 3624(c)(2) is “exclusively within the discretion of the BOP; the Court lacks

authority to order” home confinement. United States v. Ogarro, No. 18-CR-373-9 (RJS),

2020 WL 1876300, at *6 (S.D.N.Y. Apr. 14, 2020). Accordingly, the Court construed Mr.

Ayala’s pro se letter as a motion for compassionate release pursuant to 18 U.S.C. §
      Case 1:17-cr-00618-RA Document 310 Filed 08/10/20 Page 2 of 5




3582(c)(1)(A), rather than a motion for home confinement pursuant to 18 U.S.C. §

3624(c)(2). Dkt. 304. The compassionate release statute provides, in relevant part:

       The court may not modify a term of imprisonment once it has been imposed
       except that . . . the court, upon motion of the Director of the Bureau of
       Prisons, or upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of
       Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
       from the receipt of such a request by the warden of the defendant’s facility,
       whichever is earlier, may reduce the term of imprisonment (and may impose
       a term of probation or supervised release with or without conditions that
       does not exceed the unserved portion of the original term of imprisonment),
       after considering the factors set forth in [18 U.S.C. § 3553(a)] to the extent
       that they are applicable, if it finds that extraordinary and compelling reasons
       warrant such a reduction.

U.S.C. § 3582(c)(1)(A)(i). In other words, a court “may not” grant a defendant’s motion

for compassionate release unless the defendant has either “fully exhausted all

administrative rights to appeal” or waited at least 30 days from the receipt of such a

request by the warden of the defendant’s facility, although some courts have waived or

excused the exhaustion requirement. See, e.g., United States v. El-Hanafi, No. 10-CR-

162 (KMW), 2020 WL 2538384 (S.D.N.Y. May 19, 2020); United States v. Scparta, No.

18-CR-578 (AJN), 2020 WL 1910481 (S.D.N.Y. Apr. 20, 2020); United States v. Russo,

No. 16-CR-441 (LJL), 2020 WL 1862294 (S.D.N.Y. Apr. 14, 2020); United States v.

Haney, No. 19-CR-541 (JSR), 2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020); United

States v. Perez, No. 17-CR-513-3 (AT), 2020 WL 1546422 (S.D.N.Y. Apr. 1, 2020).

       On July 1, 2020, the Government filed a letter arguing that the Court should deny

Mr. Ayala’s motion because (1) he had failed to exhaust administrative remedies as

mandated by 18 U.S.C. § 3582(c)(1)(A), and (2) even if he had exhausted administrative

remedies, he failed to demonstrate that extraordinary and compelling reasons, or the factors

set forth under 18 U.S.C. § 3553(a), warrant his release. Dkt. 305. The Court directed the

                                             2
      Case 1:17-cr-00618-RA Document 310 Filed 08/10/20 Page 3 of 5




Government to provide authority in support of its position that Mr. Ayala’s April 7, 2020

request to BOP for home confinement does not satisfy the administrative exhaustion

requirement of 18 U.S.C. § 3582(c)(1)(A). Dkt. 306. On July 8, the Government filed an

additional letter arguing that the “distinct statutory regimes make it clear that a request for

release to home confinement pursuant to 18 U.S.C. § 3624(c)(2), does not satisfy the

administrative exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A).” Dkt. 307; see also

United States v. Reese, No. 12 CR 629 (VM), 2020 WL 2554381, at *2 (S.D.N.Y. May 20,

2020) (“Because requests for home confinement and compassionate release arise from

‘ultimately different statutory schemes with different considerations underlying each,’ the

Court concludes it would be imprudent to treat the two requests interchangeably.”) (quoting

United States v. Vigna, No. 16 CR 786, 2020 WL 1900495, at *5 n.3. (Apr. 17, 2020)).

       On July 10, 2020, the Court ordered Mr. Ayala to respond to the Government’s July

1 and July 8, 2020 letters no later than July 24, 2020. Dkt. 308. The Court directed Mr.

Ayala to state in his response whether he has specifically filed a request for compassionate

release with BOP pursuant to 18 U.S.C. § 3582(c)(1)(A)—either prior to filing his June 11,

2020 letter to the Court or in the intervening period, and if so, the date on which he did so.

The Court further instructed Mr. Ayala to state whether any “extraordinary and compelling

reasons” warrant compassionate release, including whether he has any underlying medical

conditions that place him at heightened risk of harm if he were to contract Covid-19. If so,

the Court ordered Mr. Ayala to supplement the record by submitting documentation of such

medical conditions, and provided that he may request to file such records under seal.




                                              3
          Case 1:17-cr-00618-RA Document 310 Filed 08/10/20 Page 4 of 5




          On August 3, 2020, the Court received the attached letter from Mr. Ayala, dated

July 23, 2020. In it, Mr. Ayala described two additional requests for home confinement he

submitted after his initial letter to the Court, dated June 11, 2020:

          I did in fact submit a BP-8 cop-out June 17, 2020 “requesting for home
          confinement” and was informed by Unit Team the BP-8 would fall under
          the Cares Act/Compassionate Release. I followed up with a BP-9 cop-out
          to Warden Ortiz June 17, 2020. On the BP-9, I wrote, “re-requesting for
          release to home confinement” which I construed to be the follow up to my
          BP-8 that fell under the Cares Act/Compassionate Release.

          Mr. Ayala’s letter attaches a “Notice to the Inmate Population” dated June 30, 2020,

entitled “Compassionate Release/Reduction in Sentence Application Form.” The Notice

states:

          If you have already submitted a Compassionate Release request, you DO
          NOT need to file another request using this application unless notified. All
          previous requests received in another format (cop out, letter, etc.) by July 8,
          2020 will be accepted.

The Notice thus suggests that at the time Mr. Ayala submitted his June 17, 2020 cop out

form, Fort Dix was accepting some requests for compassionate release in informal

“format[s],” including by way of cop out or letter.

          No later than August 17, 2020, the Government shall file a letter stating its position

as to whether Mr. Ayala has satisfied the administrative exhaustion requirement of 18

U.S.C. § 3582(c)(1)(A)—or, if not, whether the Government consents to waive

administrative exhaustion—in light of Mr. Ayala’s allegation that he was “informed by

[his] Unit Team” that his June 17, 2020 BP-8 cop-out requesting home confinement “would

fall under the Cares Act/Compassionate Release.” To the extent that the Government

disputes Mr. Ayala’s satisfaction of the administrative exhaustion requirement under these

circumstances and does not consent to waiver, it shall submit a declaration describing the

process for requesting compassionate release at Fort Dix prior to the June 30, 2020 Notice.

                                                4
      Case 1:17-cr-00618-RA Document 310 Filed 08/10/20 Page 5 of 5




The declaration must include a description of all unofficial “formats” for requesting

compassionate release that were accepted prior to June 30, 2020, including cop out or letter.

It shall further describe any instructions that were provided to Mr. Ayala or the inmate

population at large regarding how to use a cop out form or letter to request compassionate

release as opposed to home confinement.

         Finally, as soon as practicable, Mr. Ayala shall write a letter to the Court in which

he states whether he has any underlying medical conditions that place him at

heightened risk of harm if he were to contract Covid-19. If so, he shall supplement

the record by submitting documentation of such medical conditions.

         The Government shall promptly provide a copy of this Order to Mr. Ayala and file

proof of such service on the docket.

SO ORDERED.

Dated:      August 10, 2020
            New York, New York


                                                   Ronnie Abrams
                                                   United States District Judge




                                              5
